Citation Nr: 0106542	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the 
degenerative arthritis of the lumbosacral spine and 
spondylolisthesis of L5 disability, currently evaluated as 40 
percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from June 1958 to May 1963, 
and from June 1970 to June 1976.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision issued by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that rating decision, the RO denied the 
appellant's claim of entitlement to an evaluation in excess 
of the assigned 40 percent for the degenerative arthritis of 
the lumbosacral spine and spondylolisthesis of L5 disability, 
as well as his claim for a total disability rating based on 
individual unemployability due to service-connected 
disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In a June 1998 rating decision, the RO denied entitlement 
to an increased rating for the back disability and 
entitlement to a total rating.  Notice of the denial was sent 
to the appellant in the RO's letter dated July 7, 1998.

3.  On December 30, 1998, the appellant filed a Notice of 
Disagreement (NOD) concerning those two issues.

4.  On January 27, 1999, the RO issued a Statement of the 
Case (SOC) concerning the issues of entitlement to an 
increased rating for the back disability and a total rating 
based on individual unemployability.

5.  The VA Form 9 received by the RO on May 26, 1999 did not 
include any statement as to why the appellant thought that VA 
had incorrectly denied his claims.

6.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following the July 7, 1998 
notification of the June 1998 rating decision in which the 
appellant or his representative alleged specific error of law 
or fact concerning the issue of entitlement to an evaluation 
in excess of the assigned 40 percent for the degenerative 
arthritis of the lumbosacral spine and spondylolisthesis of 
L5 disability or the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.


CONCLUSION OF LAW

The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim of entitlement 
to an evaluation in excess of the assigned 40 percent for the 
degenerative arthritis of the lumbosacral spine and 
spondylolisthesis of L5 disability, or his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  

On June 30, 1998, the RO issued a rating decision in which 
the appellant's claims of entitlement an evaluation in excess 
of the assigned 40 percent for the degenerative arthritis of 
the lumbosacral spine and spondylolisthesis of L5 disability 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability were denied.  Notice of that denial was sent to 
the appellant by the RO in a letter dated July 7, 1998.  

The appellant filed an NOD, in a VA Form 21-4138, submitted 
on December 30, 1998.  He expressed disagreement with the RO 
decision dated June 30, 1998.  On January 27, 1999, the RO 
issued an SOC concerning the issue of entitlement to an 
evaluation in excess of the assigned 40 percent for the 
degenerative arthritis of the lumbosacral spine and 
spondylolisthesis of L5 disability and the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  The RO 
advised him in the letter accompanying the SOC that to 
perfect his appeal he must file a substantive appeal within 
60 days or within the remainder of the one-year period from 
the date of the letter notifying him of the action he had 
appealed.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO on May 26, 1999, the appellant only stated 
that he requested a continuation of his appeal to Washington, 
D.C.  

No additional communication was received from the appellant 
or his representative by the RO until the July 13, 1999 VA 
Form 646, "Statement of Representative in Appeals Case," was 
received by the RO.  This document was not filed within sixty 
days of the issuance of the SOC, and, more importantly, it 
was not filed within a year of the July 7, 1998, notice of 
the relevant rating decision.  

The Board notified the appellant by letter, in November 2000, 
that the Board was considering the timeliness of the 
substantive appeal as to the back and total rating issues.  
The appellant responded by letter, dated in that same month.  
In that letter he indicated that he had no written argument 
to present and that he did not wish to request a hearing.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that it was proper for 
the Board to dismiss the appeal of a veteran who did not file 
a timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the claims of entitlement to an 
evaluation in excess of the assigned 40 percent for the 
degenerative arthritis of the lumbosacral spine and 
spondylolisthesis of L5 disability and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, the VA Form 9 received in May 
1999 does not contain any allegations of error of fact or law 
as to the claims of entitlement an evaluation in excess of 
the assigned 40 percent for the degenerative arthritis of the 
lumbosacral spine and spondylolisthesis of L5 disability and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  
Furthermore, the record does not contain any other written 
statement filed during the required time period from the 
appellant or his representative that includes such 
allegations.  The appellant was informed by the Board of the 
possibility of a defective substantive appeal in November 
2000.  At that time, he was given 60 days to present argument 
or request a hearing; he declined to present argument or 
request a hearing.  The Board finds that no adequate 
substantive appeal has been timely filed with respect to 
these two issues.  Accordingly, the Board lacks jurisdiction 
regarding the appellant's claims of entitlement an evaluation 
in excess of the assigned 40 percent for the degenerative 
arthritis of the lumbosacral spine and spondylolisthesis of 
L5 disability and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  Therefore, the appeal with respect to these two 
claims is dismissed.


ORDER

The appellant's appeal of the denial of his claims of 
entitlement an evaluation in excess of the assigned 40 
percent for the degenerative arthritis of the lumbosacral 
spine and spondylolisthesis of L5 disability and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

